Citation Nr: 1603444	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  09-06 973A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, manifested by nosebleeds.  

2.  Entitlement to service connection for a liver disorder, claimed as Gilbert's syndrome.  

3.  Entitlement to an initial rating in excess of 10 percent for xerosis, which became effective September 17, 2007.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to December 2006.

This case was previously before the Board of Veterans' Appeals (Board) in September 2013, when it was remanded for further development.  Following the requested development, the VA Appeals Management Center (AMC) in Washington, D.C. confirmed and continued the denials of entitlement to service connection a respiratory disorder, manifested by nosebleeds and for Gilbert's syndrome.  The AMC also confirmed and continued the initial 10 percent rating for the Veteran's service-connected xerosis.  Thereafter, the case was returned to the Board for further appellate action.

In September 2012, during the course of the appeal, the Veteran had a video conference with the Acting Veterans Law Judge whose signature appears at the end of this decision.  

The issues of entitlement to service connection for a respiratory disorder and entitlement to service connection for Gilbert's syndrome are addressed in the REMAND portion of the decision below.  



FINDINGS OF FACT

1.  The Veteran's service-connected xerosis covers at least 5 percent, but less than 20 percent, of his entire body and less than 5 percent of the exposed areas of his body.

2.  Since service connection became effective September 17, 2007, the Veteran's xerosis has not required systemic therapy with corticosteroids or other immunosuppressive drugs.  


CONCLUSION OF LAW

Since service connection became effective September 17, 2007, the Veteran's xerosis has met or more nearly approximated the criteria of a 10 percent rating.  38 U.S.C.A. §§ 1155, 5103, 5103a (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.20, 4.118, Diagnostic Code 7806 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issue of entitlement to an increased rating for xerosis.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In March and October 2007, following the receipt of the Veteran's claim, the VA notified him of the criteria for service connection of a skin disorder, as well as the information and evidence necessary to substantiate and complete his claim.  The VA informed him of the evidence he was to provide and the evidence VA would attempt to obtain.  The VA also set forth the criteria, generally, for rating service-connected disabilities and for assigning effective dates, should service connection be granted. 

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1) (West 2014).  The VA obtained or ensured the presence of the Veteran's service treatment and personnel records; lay statements submitted in support of the Veteran's claims; records reflecting the Veteran's VA treatment from January 2007 through January 2014; records reflecting the Veteran's treatment by or through W. T. J., M.D. from January to September 2007; records reflecting the Veteran's treatment at Rush Memorial Hospital from August 2010 to October 2012; the transcript of a September 2009 hearing held at the RO before a decision review officer; and the transcript of his September 2012 video conference held before the undersigned Acting Veterans Law Judge.  

The transcript shows that the conduct of the video conference was performed in accordance with the provisions of 38 C.F.R. § 3.103(c)(2) (2015).  Therefore, there was no prejudice to the Veteran's claim as a result of the conduct of that hearing.  See Bryant, 23 Vet. App. at 498 (citing to 38 U.S.C. § 7261(b)(2); Shinseki v. Sanders, 129 S. Ct. 1696, 1704 (2009)).

In November 2007, September 2009, and December 2013, the VA examined the Veteran to determine the nature, etiology, and extent of his skin disorder.  The VA examination reports show that the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  38 C.F.R. § 4.2 (2015); see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In February 2010, the RO granted the Veteran's claim of entitlement to service connection for xerosis and assigned a 10 percent rating, effective September 17, 2007.  The Veteran disagreed with that rating percentage and appealed to the Board.  

Inasmuch as it is derived from the service connection claim, the issue of entitlement to an increased rating for xerosis is considered a "downstream" issue.  Grantham v. Brown, 114 F.3d 1156 (1997).  Although the VA has not specifically notified the Veteran of the information and evidence necessary to substantiate the increased rating claim, such notice is not required.  

In December 2003, the VA General Counsel issued a precedential opinion stating that, if the VA received a notice of disagreement in response to a decision on a claim for which the VA had already sent the veteran a duty to assist letter, and the notice of disagreement raised a new issue, the duty to assist the veteran did not require the VA to provide notice of the information and evidence necessary to substantiate the newly raised "downstream" issue.  VAOGCPREC 8-03.  The Board is bound by that opinion.  38 U.S.C.A. § 7104(c) (West 2014).  Hence, the VA has essentially complied with its duty to assist the Veteran in the development of his claim of entitlement to an increased rating for xerosis.  

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal with respect to the issue of entitlement to an increased rating for xerosis.  He has not identified any outstanding evidence which could support that claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of that issue.

Analysis

During his September 2014 video conference, the Veteran contended that his service-connected xerosis covered most of his body and that it was manifested, primarily, by constant itching.  Accordingly, he contended that a rating in excess of 10 percent was warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of VA's Schedule for Rating Disabilities. The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1.  

Xerosis is not specifically rated in the VA Schedule for Rating Disabilities.  38 C.F.R. § Part 4.  Accordingly, it is rated by analogy to dermatitis or eczema under 38 C.F.R. § 4.118, Diagnostic Code 7806.  38 C.F.R. § 4.20.  A 10 percent rating is warranted when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; when intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs, are required for a total duration of less than six weeks during the previous 12-month period.  A 30 percent rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas are affected, or; when systemic therapy, such as corticosteroids or other immunosuppressive drugs, is required for a total duration of six weeks or more, but not constantly, during the previous 12-month period.  

Potentially applicable in rating the Veteran's xerosis are the Diagnostic Codes applicable to rating disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars not affecting the head, face, or neck (Diagnostic Codes 7801, 7802, 7804, or 7805), depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

At the outset of the Veteran's claim, disfigurement of the head, face, or neck warranted a 10 percent rating, where there was one characteristic of disfigurement.  A 30 percent rating was warranted with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with 2 or 3 characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800.  
The eight characteristics of disfigurement for the purposes of evaluation under 38 C.F.R. § 4.118 were (1) a scar 5 inches or more (13 or more centimeters) in length; (2) a scar at least one-quarter inch (0.6 centimeters) wide at its widest point; (3) a surface contour of the scar which was elevated or depressed on palpation; (4) a scar which was adherent to the underlying tissue; (5) hypo or hyperpigmented skin in an area exceeding 6 square inches; (6) an abnormal skin texture (irregular, atrophic, shiny, scaly, et cetera) in an area exceeding 6 square inches (39 square centimeters); (7) underlying soft tissue missing in an area exceeding 6 square inches (39 square centimeters); (8) indurated and inflexible skin in an area exceeding 6 square inches (39 square centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1).  

Scars (other than those involving the head, face, or neck) that were deep or that caused limited motion warranted the following ratings:  10 percent for an area or areas exceeding 6 square inches (39 sq. cm.) and 20 percent for area or areas exceeding 12 square inches (77 sq.cm.).  38 C.F.R. § 4.118, Diagnostic Code 7801.  

A deep scar was one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (1).  

A 10 percent rating was warranted for scars (other than those on the head, face, or neck) that were superficial and that did not cause limited motion, provided that they covered an area or areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802.  A 10 percent rating was warranted for scars which were superficial and unstable or were superficial and painful on examination.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804.  A superficial scar was one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802, Note (1).  An unstable scar was one which, for any reason, there was a frequent loss of covering of the skin over the scar.  38 C.F.R. § 4.118, Diagnostic Codes 7803, Note 1.  

Other scars were rated based on the limitation of motion of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

In 2008, VA revised its regulations for rating skin disorders, specifically scars.  Schedule for Rating Disabilities; Evaluation of Scars, 73 Fed. Reg. 54708 (2008) (codified as revised at 38 C.F.R. § 4.118, Diagnostic Codes 7801 - 7805 (2015)).  However, those revisions are applicable only claims for benefits received by VA on or after October 23, 2008.  Inasmuch as the Veteran's claim was received prior to October 23, 2008, those revisions are not applicable to the current appeal and will not be discussed below.  

After reviewing the record, the Board finds that the Veteran's xerosis more nearly reflects the rating criteria under 38 C.F.R. § 4.118, Diagnostic Code 7806.  Therefore, it will be rated in accordance with that Diagnostic Code.  

The post-service records are negative for evidence that the Veteran receives treatment for xerosis.  During his September 2012 video conference, he stated that it covered approximately 70 percent to 80 percent of his body.  He acknowledged that he was not receiving treatment, because he had been told that nothing could be done for that disorder.  He stated that he used topical medication and that he did not use steroids.  

In November 2007, September 2009, and December 2013, the Veteran was examined by the VA to determine the extent of his service-connected xerosis.  The November 2007 and December 2013 examinations did not show significant pathology.  During the September 2009 examination, it was noted that the xerosis affected the Veteran's elbows, arms, and hands with areas of slight flaking and fine lines noted.  No bleeding was noted.  The VA examiner stated that the xerosis covered more than 5 percent but less than 20 percent of the Veteran's total body area and less than 5 percent of his exposed body area.  

Such findings meet or more nearly approximate the criteria for the 10 percent rating currently in effect under 38 C.F.R. § 4.118, Diagnostic Code 7806.  Accordingly, an increased rating is not warranted, and to that extent, the appeal is denied.

In arriving at this decision, the Board has considered the Veteran's request for an additional VA examination.  He asserts that the most recent examination was poorly performed and that another examination is required to adequately determine the extent of his service-connected xerosis.  

Reexaminations are requested whenever the VA determines there is a need to verify either the continued existence or the current severity of a disability.  Generally, reexaminations will be required if it is likely that a disability has improved, or if evidence indicates there has been a material change in a disability or that the current rating may be incorrect.  38 C.F.R. 3.327(a) (2015).  In this case, however, the Veteran has not come forward with any evidence (e.g., treatment records) that there has, in fact, been a material change in his disability.  Absent such evidence, the request for a new VA examination is denied.  

The Board has also considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected xerosis.  38 C.F.R. § 3.321(b)(1) (2014).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun v. Peake, 22 Vet. App. 111, 114  (2008).  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1). 

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun, 22 Vet. App. at 115.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

The Board finds that neither the first nor second Thun element is satisfied here.  The Veteran's service-connected xerosis is manifested, primarily, by signs and symptoms of dry, flaking skin on his elbows, arms, and hands.  It affects less than 5 percent of his exposed areas and more than 5 percent but less than 20 percent of his total body area.  Such findings are contemplated by the schedular criteria in 38 C.F.R. § 4.118, Diagnostic Code 7806.  In short, there is nothing exceptional or unusual about the Veteran's xerosis, because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his service-connected xerosis has caused him to miss work or has resulted in any hospitalizations.  Indeed, the VA examinations show that there has been no effect on his ability to work or to perform his daily activities.  Therefore, the Board finds that the Veteran's service-connected xerosis does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.



ORDER

Entitlement to an initial rating in excess of 10 percent for xerosis is denied.


REMAND

The Veteran also seeks service connection for a respiratory disorder and Gilbert's syndrome.  

The Veteran's service treatment records, such as those dated July 2005 and November 2006 show that the Veteran had rhinitis.  

During the November 2007 VA examination, the Veteran had no nasal or respiratory symptoms.  

VA treatment records, dated in August 2011 and October 2012 show that the Veteran had sinusitis.  

Following the December 2013 VA examination, the Veteran was diagnosed with rhinitis.  Sinus X-rays were clear, and a nasal endoscopy had shown epistaxis.  The examiner did not render an opinion as to whether it was at least as likely as not (at least a 50/50 chance) that the Veteran's rhinitis had its onset in service.  

In its prior remand, the Board directed the AOJ to schedule the Veteran for a VA examination to determine the current nature and etiology of his claimed respiratory disorder.  Following the examination, the examiner was to render an opinion as to whether it was at least as likely as not (at least a 50/50 chance) that the Veteran's current respiratory disorder had its onset during active service.  

In its prior remand the Board directed the AOJ to schedule the Veteran for a VA examination to determine the etiology of his Gilbert's syndrome.  In particular, the Board stated that 

a.  If the examiner's opinion is that Gilbert's syndrome based on medical science, is a congenital disorder, the examiner should then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's Gilbert's Syndrome underwent measurable in service aggravation due to a SUPERIMPOSED injury or disease.

b.  If the examiner's opinion is that Gilbert s syndrome, based on medical science, is an acquired disorder (not congenital) or that the Veteran has a liver disorder other than Gilbert s syndrome the examiner should then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current liver disorder had it clinical onset during active service or is related to any disease, event or injury during service.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

Following her examination of the Veteran in December 2013, the VA examiner concluded that the Veteran's Gilbert's syndrome clearly existed prior to service.  However, the VA examiner did not say how she knew that to be the case.  For example, she did not state whether or not it was congenital in nature nor did she cite any medical evidence on file showing that the Veteran's Gilbert's syndrome existed prior to his service.  

The VA examiner then went on to opine that the Gilbert's syndrome had not been aggravated beyond its natural progression by an in-service event, injury or illness.  In setting forth the rationale for her opinion, the VA examiner noted that there was no baseline Bilirubin to compare with the Bilirubins in service.  She then seemed to contradict herself by saying that without a baseline result, she could not state that the service caused any aggravation of the Gilbert's syndrome.
In light of the foregoing, further development is required with respect to the issues of entitlement to service connection for a respiratory disorder and entitlement to service connection for Gilbert's syndrome.  Accordingly, the case is REMANDED for the following actions:

1.  The AOJ must schedule the Veteran for an examination by a health care professional WHO HAS NOT SEEN HIM PREVIOUSLY to determine the nature and etiology of any respiratory disorder found to be present.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

For each respiratory disorder found to be present, the examiner must identify and explain the ELEMENTS supporting the diagnosis. 

The examiner must also render an opinion as to whether it is at least as likely as not (at least a 50/50 chance) that the Veteran's respiratory disorder had its onset in or as a result of service.  In so doing, the examiner must address the following:  

a.  The Veteran's service treatment records, such as those dated in July 2005 and October 2006 showing rhinitis.  

b.  The report of the November 2007 VA examination showing no nasal or respiratory symptoms.  

c.  VA treatment records, dated in August 2011 and October 2012 showing sinusitis.  

d.  The report of the December 2013 VA examination showing a diagnosis of rhinitis.  

For all opinions, the examiner must state HOW AND WHY he or she reached the opinion they did.  In so doing, they should cite relevant medical literature and relevant evidence on file.  

If the examiner is unable to render an opinion without resorting to SPECULATION, he or she must state why that is so.  

2.  The AOJ must schedule the Veteran for an examination by a VA physician to determine the etiology of the Veteran's Gilbert's syndrome.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

The examiner must identify and explain the elements supporting the diagnosis. 
The examiner must also render an opinion as to whether it is at least as likely as not (at least a 50/50 chance) that the Veteran's Gilbert's syndrome had its onset in or as a result of service.  In so doing, the examiner must address the following:  

a.  Whether or not the Veteran's Gilbert's syndrome exist prior to service.  

b.  If the examiner finds that Gilbert's syndrome existed prior to the Veteran's service, he or she must state from a medical standpoint how they know this to be the case.  

c.  If the examiner finds that the Gilbert's syndrome is congenital in nature, he or she must state whether or not it is a congenital DEFECT, that is, static in nature, or whether or not it is a congenital DISEASE, that is, capable of deterioration.  

d.  If the examiner finds that the Veteran's Gilbert's syndrome did not exist prior to service, he or she must state when Gilbert's syndrome had its onset.  

For all opinions, the examiner must state HOW AND WHY he or she reached the opinion they did.  In so doing, they should cite relevant medical literature and relevant evidence on file.  

If the examiner is unable to render an opinion without resorting to SPECULATION, he or she must state why that is so.  

3.  The Veteran is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of a claim. 

A copy of the notice informing the Veteran of the date, time, and location of the examination must be associated with the claims folder.  If the notice is returned as undeliverable by the Post Office, that fact must be noted in writing and associated with the claims folder.  

4.  When the actions in parts 1 and 2 have been completed, the AOJ must undertake any other indicated development.  Then, the AOJ must readjudicate the issues of entitlement to service connection for a respiratory disorder and entitlement to service connection for Gilbert's syndrome.  

If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


